Exhibit 99.1 Caesarstone Reports Fourth Quarter and Full Year 2012 Results ·Q4 Revenue Up 13.6% to $76.2 million, Full Year Revenues up 14.2% ·Q4 Net Income Up 190% to $10.8 million, EPS of $0.31, Adjusted EPS of $0.32 ·FY12 Net Income Up 36.4% to $39.6 million, EPS of $1.21, Adjusted EPS of $1.35 ·Company Issues FY13 Guidance, Expects Continued Growth MP MENASHE, Israel (BUSINESS WIRE) Caesarstone Sdot-Yam Ltd. (CSTE), a manufacturer of high quality engineered quartz surfaces, today reported financial results for its fourth quarter and full fiscal year ended December 31, 2012. Revenues in the fourth quarter of 2012 increased by 13.6% to $76.2 million compared to $67.1 million in the same quarter of the prior year. Growth in revenues was driven by continued increases in sales in the United States and Canada, up 19.7% and 29.3% respectively, compared to the same period in the prior year, and by 16.6% growth in Australia.Revenue growth was partially offset by a decline in Europe and by a flat performance in Israel. On a constant currency basis, fourth quarter revenue growth was 12.9% compared to the same period last year. Yosef Shiran, Chief Executive Officer, commented, “We are pleased to have finished the year with a strong fourth quarter.Our teams in each region executed well and we continue to position the business advantageously around the world.We believe we have the right global strategy in place to sustain our growth, build our operational capabilities, enhance our brand and drive value to consumers, customers and shareholders.” Gross margin in the fourth quarter was 41.8% compared to 39.0% in the same period in the prior year. The Company noted that last year’s fourth quarter included a $1.8 million non-recurring write-off of inventory held by a third-party.The Company also noted that while changes in foreign exchange rates impacted revenue negatively, they also reduced cost of goods sold, offsetting some impact on gross profit. Operating expenses in the fourth quarter were $19.7 million, or 25.8% of revenues. This compares to the prior year’s fourth quarter level of $20.0 million, or 29.8% of revenues. The year-ago quarter contained a $1.1 million write-down for a loan to the above-mentioned third party.Sales and marketing expenses increased by 20.4% compared to the same quarter in the prior year primarily to facilitate growth in the United States and Canada. Operating income in the fourth quarter increased by 97.8% to $12.2 million, 16.0% of revenues, compared to $6.2 million, 9.2% of revenues, in the same quarter in the prior year. Adjusted EBITDA, which excludes share-based compensation, the excess cost of acquired inventory and other non-recurring costs, increased by 22.4% to $16.5 million in the fourth quarter, a margin of 21.6%. This compares to adjusted EBITDA of $13.4 million, a margin of 20.0% in the same quarter in the prior year. Finance income in the fourth quarter was $0.2 million compared to finance expenses of $3.0 million during the same period in the prior year, which included significant losses on foreign exchange hedges. The Company’s reported GAAP net income attributable to controlling interest for the fourth quarter was $10.8 million compared to $3.7 million in the same quarter in the prior year.Diluted earnings per share for the fourth quarter were $0.31 on 34.6 million shares compared to $0.14 per diluted ordinary share on 19.6 million shares, which was prior to the Company’s initial public offering and reflected dividends allocated to preferred shares. Adjusted net income attributable to controlling interest for the fourth quarter was $11.2 million, an increase of 70.3%, compared to $6.6 million in the same quarter in the prior year.Adjusted earnings per diluted share for this year’s fourth quarter were $0.32 compared to $0.24 per diluted ordinary share in the prior year period. The Company’s balance sheet as of December 31, 2012 was solid with a cash balance of $72.7 million compared to $12.0 million as of December 31, 2011. This increase reflects strong cash flow from operations over the course of the year, the net proceeds from the Company’s IPO, and proceeds from the sale-leaseback transaction completed in the third quarter.The Company continues to believe its cash position and expected cash flows will be sufficient to fund its need for capital expenditure and working capital for the foreseeable future. Full Year Results For the full year ended December 31, 2012, revenues increased by 14.2% to $296.6 million compared to the prior year.Growth was the result of the successful execution of the Company’s acquisition strategy in North America as well as organic growth in several other markets. Full year gross margin improved to 43.0% of revenues, up from 40.2% for the full year of 2011.This improvement was primarily driven by economies of scale. Full year operating expenses were 26.1% of revenues as compared to the prior year’s level of 25.6% of revenues.Reductions in some categories of expense were offset by the impact of acquisitions and by investment in the Company’s sales and marketing infrastructure in the United States in anticipation of future growth. Operating income for the full year increased by 32.4% to $50.0 million from $37.7 million in the prior year.Operating margin increased to 16.8% of revenues from 14.5% in 2011. Adjusted EBITDA for the full year was $69.4 million, an increase of 18.2% compared to the prior year level of $58.8 million.Adjusted EBITDA margin for 2012 improved to 23.4% of revenues from 22.6% in 2011. Net income attributable to controlling interest for 2012 increased by 36.4% to $39.6 million compared to the prior year level of $29.1 million.Adjusted net income attributable to controlling interest for 2012 increased by 26.6% to $44.0 million compared to the prior year level of $34.8 million.Per diluted ordinary share, full year adjusted net income was $1.35 on 32.7 million weighted shares outstanding.This compares to adjusted earnings per ordinary share of $1.27 on shares outstanding of 19.6 million in 2011. Capacity Expansion Plans The Company remains on track to complete a 15% expansion of capacity in its existing facilities by October of 2013.It also continues to make progress on its larger project to build a new production facility in the United States, expected to be opened in the fourth quarter of 2014. Guidance The Company today issued initial guidance for the full year of 2013.At present, it expects its revenues to be in a range of $330 million to $340 million and adjusted EBITDA in the range of $76 million to $80 million. Conference Call Details Yosef Shiran, the Company’s Chief Executive Officer, and Yair Averbuch, the Company’s Chief Financial Officer, will host a conference call today, February 6th, 2013, at 8:30 a.m. EST to discuss the results of the fourth quarter and full year ended December 31, 2012, followed by a question and answer session for the investment community.A live webcast of the call can be accessed at ir.caesarstone.com. To access the call, dial toll-free 1-888-572-7025 or +1-719-325-2472 (international). Israeli participants can dial in at 1-80-924-5906. The pass code is 4602616. To listen to a telephonic replay of the conference call, dial toll-free 1-877-870-5176 or +1-858-384-5517 (international) and enter pass code 4602616. The replay will be available beginning at 11:30 a.m. EST on February 6th, 2013 and will last through 11:59 PM EST February 20, 2013. About Caesarstone Caesarstone manufactures high quality engineered quartz surfaces, which are used in both residential and commercial buildings as countertops, vanities, wall cladding, floors and other interior surfaces. The wide variety of colors, styles, designs and textures of Caesarstone® products , along with Caesarstone's inherent characteristics such as hardness, non-porous, scratch and stain resistance and durability, provide consumers with excellent surfaces for their internal spaces which are highly competitive to granite, manufactured solid surfaces and laminate, as well as to other engineered quartz surfaces. Caesarstone's four collections of products – Classico, Supremo, Motivo and Concetto – are available in over 40 countries around the world. For more information about the Company, please visit our website www.caesarstone.com. Non-GAAP Financial Measures The non-GAAP measures presented by the Company should be considered in addition to, and not as a substitute for, comparable GAAP measures. A reconciliation of GAAP net income to adjusted net income and adjusted EBITDA to net income is provided below. The Company provides these non-GAAP financial measures because it believes that they present a better measure of the Company’s core business and management uses the non-GAAP measures internally to evaluate the Company’s ongoing performance. Accordingly, the Company believes that they are useful to investors in enhancing an understanding of the Company’s operating performance. Forward-Looking Statements Information provided in this press release may contain statements relating to current expectations, estimates, forecasts and projections about future events that are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to the Company's plans, objectives and expectations for future operations, including its projected results of operations and the expected timing of expanding its production facilities. These forward-looking statements are based upon management's current estimates and projections of future results or trends. Actual results may differ materially from those projected as a result of certain risks and uncertainties. These factors include, but are not limited to: the strength of the home renovation and construction sectors; economic conditions within any of our key existing markets; actions by our competitors; changes in raw material prices, particularly polymer resins and pigments; unpredictability of seasonal fluctuations in revenues; the outcome of silicosis claims and the claim by our former quartz processor; fluctuations in currency exchange rates; delays in manufacturing if our suppliers are unable to supply raw materials; and other factors discussed under the heading "Risk Factors" in the final prospectus for our initial public offering filed with the Securities and Exchange Commission. These forward-looking statements are made only as of the date hereof, and the Company undertakes no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. Investor Relations Contact James Palczynski ICR, Inc. +1 (203) 682-8229 jp@icrinc.com Caesarstone Sdot-Yam Ltd. and its subsidiaries Consolidated balance sheets As of U.S. dollars in thousands December 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term bank deposits - Trade receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG-TERM INVESTMENTS: Severance pay fund Long-term deposits and prepayments Total long-term investments PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS GOODWILL Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Short-term bank credit $ $ Current maturities of long-term loans Trade payables Account payables to related parties Accrued expenses and other liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term loans - Long-term loan from related party Capital leases 71 2 Accrued severance pay Long-term warranty provision Deferred tax liabilities, net Share-based payment in subsidiary - Total long-term liabilities REDEEMABLE NON-CONTROLLING INTEREST COMMITMENTS AND CONTINGENT LIABILITIES EQUITY: Share capital - Ordinary shares Cumulative preferred shares 86 - Additional paid-in capital Accumulated other comprehensive income Retained earnings Total equity Total liabilities and equity $ $ Caesarstone Sdot-Yam Ltd. and its subsidiaries Consolidated statements of income Three months ended December 31, Twelve months ended December 31, U.S. dollars in thousands Revenues $ Cost of revenues Gross profit Operating expenses: Research and development, net Marketing and selling General and administrative Total operating expenses Operating income Finance expenses (income), net ) Income before taxes on income Taxes on income ) Income after taxes on income Equity in losses of affiliate, net - - ) - Net income Net loss (income) attributable to non-controlling interest 56 ) ) ) Net income attributable to controlling interest Dividends attributable to preferred shareholders - - Net income attributable to the Company's ordinary shareholders $ Diluted net income per share of ordinary shares $ Weighted average number of ordinary shares used in computing basic income per share Weighted average number of ordinary shares used in computing diluted income per share Caesarstone Sdot-Yam Ltd. and its subsidiaries Consolidated statements of cash flows Twelve months ended December 31, U.S. dollars in thousands Cash flows from operating activities: Net income $ $ Adjustments required to reconcile net income to net cash provided by operating activities: Depreciation and amortization Share-based compensation expense - Decrease in share-based payment in subsidiary - ) Accrued severance pay, net ) ) Changes in deferred tax, net ) ) Equity in loss of affiliate, net 67 - Capital gains ) ) Foreign currency translation gains Impairment of long-term loan to others - Increase in trade receivables ) ) Increase in other accounts receivable and prepaid expenses ) ) Decrease (increase) in inventories ) Increase (decrease) in trade payables ) Incearse (decrease) in warranty provision ) Decrease in accrued expenses and other liabilities including related parties ) ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of U.S. Quartz Products, Inc. ) - Acquisition of the business of White-Wood Distributors Ltd. ) - Acquisition of the business of Prema Asia Marketing PTE Ltd. ) ) Purchase of property, plant and equipment ) ) Investment in short-term deposits - ) Increase in long-term deposits and prepayments ) ) Repayment of loan by related party and other - Net cash used in investing activities ) ) Cash flows from financing activities: Dividend paid ) ) Receipt from issuance of ordinary shares, net - Repayment of long-term loans ) ) Short-term bank credit and loans, net ) Repayment of contingent consideration related to U.S. Quartz Products, Inc acquisition. - ) Contribution to equity by non-controlling interest - Receipt of finance loan related to Bar-Lev transaction - Receipt of long-term loan from related party - Repayment of finance loan related to Bar-Lev transaction - ) Net cash (used in) provided by financing activities ) Effect of exchange rate differences on cash and cash equivalents ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year non - cash investing and financing activities: Purchase of fixed assets with credit from suppliers Caesarstone Sdot-Yam Ltd. and its subsidiaries Three months ended December 31, Twelve months ended December 31, U.S. dollars in thousands Reconciliation of Net Income to Adjusted EBITDA: Net income $ Finance expenses, net ) Taxes on income ) Depreciation and amortization Equity in losses of affiliate, net (a) - - 67 - Excess cost of acquired inventory (b) Share-based compensation expense (c) IPO bonus (d) - - - USQ purchase price adjustment (e) - - - Litigation credit (f) - - ) ) Microgil loan and inventory write down (g) - - Adjusted EBITDA $ (a) Consists of the Company's portion of the results of operations of Caesarstone USA prior to its acquisition by the Company in May 2011. (b) Consists of the difference between the standard cost of the Company's inventory and the higher carrying cost in two of the Company's subsidiaries: Caesarstone USA’s inventory at the time of its acquisition and Caesarstone Australia's ("CSA") inventory that was purchased from its distributer. These differences adversely impact our gross margins until such inventory is sold. The majority of the acquired inventory in Caesarstone USA was sold in 2011, while the majority of theacquired inventory in Caesarstone Australia was sold in 2012. (c) In 2011, share-based compensation consists of changes in the value of share-based rights granted in January 2009 to the Company's Chief Executive Officer. In 2012, share-based compensation consists primarily of expenses related to the stock options granted to employees of the Company, as well as changes in the value of share-based rights granted tothe Company's Chief Executive Officer in January 2009. (d) Consists of the payment of $1.7 million to certain employees of the Company and $0.25 million to the Company's Chairman for their contribution to the completion of the Company's IPO. (e) In May 2011, the Company acquired the remaining 75% equity interest in its U.S distributer, Caesarstone USA, in which it acquired a 25% interest in January 2007. The acquisition price was $26.5 million and the majority of the amount was paid in 2011, while the balance of the purchase price was payable following the closing of the Company's IPO. (f) In 2011, litigation credit consists of a mediation award in our favor pursuant to two trademark infringement cases brought by Caesarstone Australia Pty Limited. In 2012, the litigation credit relates to the settlement agreement with the former CEO of CSA. The Company has been engaged in litigation with the former CEO of CSA since mid-2010, which included, among other things, his claim seeking an order requiring the Company to purchase his shares in CSA in accordance with his agreement with the Company and CSA or at a fair and reasonable price. In May 2012, the Company entered into a settlement agreement with the former CEO of CSA pursuant to which he transferred the ownership in any shares in CSA he received in connection with his employment with CSA. The Company made no payment in consideration for such transferor any other payment in favor of the former CEO. As a result of this settlement, the Company has reversed the liability connected to this litigation and theadjustment is presented net of the related litigation expenses incurred for the settlement process. (g) Relates to our writing down to zero the cost of inventory provided to Microgil, our former third-party quartz processor in Israel, in 2011 in the amount of $1.8 million and our writing down to zero our $1.1 million loan to Microgil, in each case, in connection with a dispute. Caesarstone Sdot-Yam Ltd. and its subsidiaries Three months ended December 31, Twelve months ended December 31, U.S. dollars in thousands Reconciliation of Net Income Attributable to Controlling Interest to Adjusted Net Income: Net income attributable to controlling interest $ Excess cost of acquired inventory (a) Share-based compensation expense (b) IPO bonus (c) - - - USQ Purchase Price adjustment (d) - - - Litigation credit (e) - - ) ) Microgil loan and inventory write down (g) - - Total adjustments before tax Less tax on above adjustments (f) Total adjustments after tax Adjusted net income attributable to controlling interest Dividends attributable to preferred shareholders - - Net income attributable to the Company's ordinary shareholders $ Adjusted diluted EPS (a) Consists of the difference between the standard cost of the Company's inventory and the higher carrying cost in two of the Company's subsidiaries: Caesarstone USA’s inventory at the time of its acquisition and Caesarstone Australia's ("CSA") inventory that was purchased from its distributer. These differences adversely impact our gross margins until such inventory is sold. The majority of the acquired inventory in Caesarstone USA was sold in 2011, while the majority of theacquired inventory in Caesarstone Australia was sold in 2012. (b) In 2011, share-based compensation consists of changes in the value of share-based rights granted in January 2009 to the Company's Chief Executive Officer. In 2012, share-based compensation consists primarily of expenses related to the stock options granted to employees of the Company, as well as changes in the value of share-based rights granted in January 2009 tothe Company's Chief Executive Officer. (c) Consists of the payment of $1.7 million to certain employees of the Company and $0.25 million to the Company's Chairman for their contribution to the completion of the Company's IPO. (d) In May 2011, the Company acquired the remaining 75% equity interest in its U.S distributer, Caesarstone USA, in which it acquired a25% interest in January 2007. The acquisition price was $26.5 million and the majority of the amount was paid in 2011, while the balance of the purchase price was payable following the closing of the Company's IPO. (e) In 2011, litigation credit consists of a mediation award in our favor pursuant to two trademark infringement cases brought by Caesarstone Australia Pty Limited. In 2012, the litigation credit relates to the settlement agreement with the former CEO of CSA. The Company has been engaged in litigation with the former CEO of CSA since mid-2010, which included, among other things, his claim seeking an order requiring the Company to purchase his shares in CSA inaccordance with his agreement with the Company and CSA or at a fair and reasonable price. In May 2012, the Company entered into a settlement agreementwith the former CEO of CSA pursuant to which he transferred the ownership in any shares in CSA he received in connection with his employment with CSA. The Company made no payment in consideration for such transferor any other payment in favor of the former CEO. As a result of this settlement, the Companyhas reversed the liability connected to this litigation and theadjustment is presented net of the related litigation expenses incurred for the settlement process. (f) The tax adjustments for 2011 and for the first three quarters of 2012 were based on effective tax rate for 2011. For the twelve months ended December 2012, the 2012 annual effective tax rate was used. The Company recognized the cumulative effect of the change in effective tax rate in the fourth quarter. (g) Relates to our writing down to zero the cost of inventory provided to Microgil, our former third-party quartz processor in Israel, in 2011 in the amount of $1.8 million and our writing down to zero our $1.1 million loan to Microgil, in each case, in connection with a dispute. Caesarstone Sdot-Yam Ltd. and its subsidiaries Geographic breakdown of revenues by region Three months ended December 31, Twelve months ended December 31, U.S. dollars in thousands Australia USA Canada Israel Europe Rest of World $ $ $ $
